DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Copies of European Applications EP17192156.2 and EP17192153.9 have been filed with a priority date of 20 September 2017 and EP17202859.9 has been filed with a priority date of 21 November 2017. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas C. Meyers on 27 July 2022. 
The application has been amended as follows: 

Claim 3. (Currently Amended) The device as claimed in claims 1, wherein a peptide nucleic acid PNA probe and the magnetic beads are microencapsulated in the wax or oil plug of the inlet.
 
Claim 4. (Currently Amended) The device as claimed in claim 1, wherein a peptide nucleic acid PNA probe and the magnetic beads are microencapsulated in the wax or oil plug of the inlet; and wherein the PNA probe and the magnetic beads are microencapsulated 3Docket No. 811473-000006with one or more selected from ethyl cellulose, polyvinyl alcohol, gelatin, and sodium alginate.

Claim 9. (Currently Amended) The device as claimed in claim 1, wherein the inlet comprises a filter in a first chamber and a piston arranged to drive blood through the filter, the volume downstream of the piston and upstream of the filter is under vacuum; the first chamber includes a membrane which can be pierced to take a sample, and the first chamber includes the lysing agent.

Claim 12. (Currently Amended) The device as claimed in claim 1, wherein the inlet comprises a filter in a chamber and a piston arranged to drive blood through the filter; the inlet includes a bubble entrapment chamber; the bubble entrapment chamber is aligned on an axis with the membrane, and said axis is at an angle to an axis between the piston and the filter; and the bubble entrapment chamber is substantially parallel to the 

Claim 19. (Currently Amended) The device as claimed in claim 1, wherein the channels comprise[[s]] a channel communicating with the outlet port to receive said magnetic beads, said channel containing molten wax in a contiguous column and which is connected to a plurality of reservoirs formed by said assay stages so that interfacial tension and capillary force keep said assay stage reservoirs isolated from each other.
 
Claim 79. (Currently Amended) The method as claimed in claim 75, wherein if target analyte is present, a transport bead-reporter -bead tethered sandwich is formed in an assay stage by conveying transport beads with an attached first probe and target analyte through a reporter bead attachment stage which contains reporter beads with a second probe, and wherein the magnetic drive moves so as to magnetically move 9Docket No. 811473-000006 the transport beads through a wash assay stage to the reporter bead attachment stage, and wherein the magnetic drive moves so as to magnetically move the beads from a reporter bead attachment stage to a reporter bead wash assay stage.

REASONS FOR ALLOWANCE
The allowed claims are 1-4, 6, 9, 12, 16, 18-20, 22-23, 27, 29, 31, 38, 41, 54, 60-61, 64, 75-76, and 79.
The following is an examiner’s statement of reasons for allowance: .
Hanamura  teaches a nucleic acid extraction device 1000 comprising a tube portion 100 (i.e. housing) (see [0035]; Fig. 1), wherein the tube portion 100 is separated into multiple assay stages separated by multiple plugs linked by channels (see [0039] – [0054]; Fig. 1) and wherein the first plug 10 is formed of wax or oil. Fig. 2 of Hanamura teaches nucleic acid extraction device 1010 wherein the end of the fifth plug 50 is open and an eluate (fourth plug 40) containing a target analyte can easily be dispensed to a reaction contained for PCR analysis (see [0058]). Fig. 4 of Hanamura teaches nucleic acid extraction device 1030 attachable to a container 120 which can be connected to an end of the tube portion 100 upstream of the first plug 10 (i.e. outlet plug) (see [0061]) wherein container 120 provides a sample and an adsorbent liquid wherein the adsorbent liquid contains a chaotropic agent (i.e. lysing agent) (see [0065-0066]). As mentioned above, the fourth plug 40 is formed on an eluate (see [0050]) wherein the eluate comprises a probe for isolating nucleic acids adsorbed to particles (see [0052]) wherein said particles are magnetic particles M (see [0066]) and wherein magnetic particles M may be accommodated in container 120 (see [0094]). Hanamura further teaches a nucleic acid extraction apparatus 3000 which extracts a nucleic acid with a nucleic acid extraction kit 2000 mounted thereon (i.e. support for receiving the device) (see [0126; Fig. 11]) wherein the nucleic acid extraction kit comprises all the components of the nucleic acid extraction device (see [0089]). The nucleic acid extraction apparatus 3000 comprises a magnetic force application portion 400 that has a pair of permanent magnets (see [0134]; Fig. 11). Hanamura teaches nucleic acid extraction apparatus 3100 that provides a heating portion 600 (see [0138]; Fig. 12). Hanamura teaches a controller may be connected to the nucleic acid extraction device (see [0035]). 
Hanamura fails to teach nor fairly suggest “the outlet port having a wax or oil plug having embedded magnetic bead for attachment by a probe to a target analyte” as recited in independent instant claims 1 and 64. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797